DocuSign Envelope ID: 8201E36B-24AD-4610-A066-D52CB3392195
                       Case 3:20-cv-00893-RS Document 23-4 Filed 05/26/20 Page 1 of 5




           1                              IN THE UNITED STATES DISTRICT COURT
                                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
           2

           3      MIYOKO’S KITCHEN,
           4               Plaintiff,                                 Case No. 3:20-cv-00893-RS
                  v.
           5
                  KAREN ROSS, in her official capacity as             DECLARATION OF MICHELE
           6      Secretary of the California Department of           SIMON IN SUPPORT OF
                  Food and Agriculture, and STEPHEN                   MOTION FOR PRELIMINARY
           7      BEAM, in his official capacity as Branch            INJUNCTION AND IN
                  Chief of the Milk and Dairy Food Safety             OPPOSITION TO DEFENDANTS’
           8      Branch,                                             MOTION TO DISMISS
           9               Defendants.
          10
                  I, Michele Simon, declare as follows:
          11
                           1.      I am the executive director of the Plant Based Foods Association (PBFA). I
          12
                  offer this declaration to help the court understand the impact of recent actions taken by
          13
                  the California Department of Food and Agriculture on producers and sellers of plant-
          14
                  based foods like Miyoko’s.
          15
                           2.      The Plant Based Foods Association (PBFA) is a trade association that
          16
                  represents the leading manufacturers and sellers of 100% plant-based foods. We were
          17
                  founded in 2016 to build a strong foundation for the plant-based foods industry to
          18
                  succeed and thrive. I have been the executive director of PBFA since its inception when I
          19
                  founded the organization with the five founding board members. Before that, I was a
          20
                  successful public health attorney, food policy expert, and author. I helped start PBFA
          21
                  because I saw the need for innovative food companies to have a collective voice in the
          22
                  policy arena and marketplace.
          23
                           3.      PBFA has more than 300 company, affiliate, and investor members who
          24
                  represent the unified voice of the plant-based foods industry. Of our 175 company-
          25
                  members, at least 56 manufacture and sell plant-based dairy alternatives such as plant-
          26

          27

          28                                          DECLARATION – MICHELE SIMON
                                                          Case No. 3:20-cv-893-RS
                                                                      1
DocuSign Envelope ID: 8201E36B-24AD-4610-A066-D52CB3392195
                       Case 3:20-cv-00893-RS Document 23-4 Filed 05/26/20 Page 2 of 5




           1
                  based cheese, ice cream, butter, and yogurt. At least 13 of those companies are based in
           2
                  California, including Miyoko’s Kitchen.
           3
                           4.      PBFA regularly engages at the state and federal level to assist lawmakers
           4
                  understand the policies that affect the plant-based industry, and advocate for the interests
           5
                  of its members. PBFA is actively engaged in fighting on the federal and state level to
           6
                  defend its members’ First Amendment right to common-sense labeling. We have worked
           7
                  hard to develop and maintain positive and constructive relationships with policymakers
           8
                  and officials at FDA and in states around the nation. Our aim to for our industry to
           9
                  operate on a level playing field.
          10
                           5.      PBFA also developed comprehensive voluntary standards for the labeling of
          11
                  plant-based dairy alternatives such as plant-based milk and yogurt. These standards
          12
                  provide guidance to our industry members about how to label such products in a way
          13
                  that is consistent and clear for consumers. PBFA recommends the that companies use
          14
                  qualifying language like “vegan,” “plant-based,” or “dairy-free” when they use terms like
          15
                  “milk,” “yogurt,” “butter,” and “cheese.” As far as I know, all our members that sell
          16
                  plant-based alternatives in California use such qualifying language—including Miyoko’s.
          17
                  PBFA’s goal is to promote clarity and consistency in the labeling of plant-based foods.
          18
                           6.      Over the past several years, as consumer demand and awareness has grown,
          19
                  the plant-based food industry has expanded exponentially. Retail sales of plant-based
          20
                  foods have skyrocketed in recent years, growing 11% just last year and 31% since early
          21
                  2017.1 Among the “leading drivers of plant-based sales” are plant-based milks and dairy
          22
                  alternatives, which are expected to reach $40 billion in annual sales by 2025.2 At the same
          23

          24      1
                   Plant Based Foods Ass’n, U.S. Plant-Based Retail Market Worth $4.5 Billion, Growing at 5x Total Food Sales, (July 12,
                  2019), https://plantbasedfoods.org/2019-data-plant-based-market/.
          25
                  2
                     Id.; see Edlong, Connecting with Consumers in Plant-based Dairy, Food Dive (Nov. 19, 2019),
          26      https://www.fooddive.com/spons/connecting-with-consumers-in-plant-based-dairy/567437/; Brian Kateman, Plant-Based
                  Butter       Is      Taking       Over      The      Dairy       Aisle,        Forbes       (Apr.        28,     2020),
          27      https://www.forbes.com/sites/briankateman/2020/04/28/plant-based-butter-is-taking-over-the-dairy-aisle/#2d18581b7377.

          28                                           DECLARATION – MICHELE SIMON
                                                           Case No. 3:20-cv-893-RS
                                                                       2
DocuSign Envelope ID: 8201E36B-24AD-4610-A066-D52CB3392195
                       Case 3:20-cv-00893-RS Document 23-4 Filed 05/26/20 Page 3 of 5




           1
                  time that the sales of plant-based dairy alternatives are booming, however, sales of
           2
                  traditional animal-dairy products have been decreasing.3
           3
                           7.      Many of PBFA’s members sell (or plan to sell) their plant-based dairy
           4
                  alternatives within the state of California, and many of them have production facilities
           5
                  within the state.
           6
                           8.      In early December 2019, I became aware of a letter sent by the Milk and
           7
                  Dairy Food Safety Branch to Miyoko’s. I read the letter, which forbade Miyoko’s from
           8
                  using specific words, phrases, and images. The letter noted that Miyoko’s labels and
           9
                  website were illegal—and instructed Miyoko’s to remove the word “butter” in the phrase
          10
                  “cultured vegan butter,” stop using the phrase “100% cruelty and animal free,” and
          11
                  remove an image of a “woman hugging a cow.”
          12
                           9.      Unfortunately, this letter did not altogether come as a surprise to me. For
          13
                  the past few years PBFA members have been reaching out to me after receiving similar
          14
                  letters. Members look to me for guidance in my role as executive director of PBFA, and
          15
                  thanks to my knowledge of laws and regulations. I am therefore aware of several other
          16
                  companies that have received similar enforcement letters from the Milk and Dairy Food
          17
                  Safety Branch. These letters prohibit companies from using clear and non-misleading
          18
                  terms like “almondmilk yogurt,” “vegan cheese” and the like.
          19
                           10.     PBFA’s members have been forced to operate with a constant fear of
          20
                  enforcement and in an environment of legal uncertainty. The PBFA members I have
          21
                  spoken to who have received these letters are afraid of losing necessary licenses, being
          22
                  fined, or worse. One member petitioned for the Milk and Dairy Food Safety Branch to
          23

          24      3
                   CISION PR Web, Plant Based Foods Sales Experience 8.1 Percent Growth Over Past Year , (Sept. 13, 2017),
                  http://www.prweb.com/releases/2017/09/prweb14683840.htm (observing that “[t]he plant-based milk category is up 3.1
          25      percent since last year” but “[o]ver the same period, according to the Nielsen data, cow’s milk sales are down about 5
                  percent”); see also Giuliana D’Esopo, Don’t Cry over Plant-Based Milk: Why the Use of the Term “Milk” on Non-Dairy
          26      Beverages Does Not Constitute “Misbranded” Under the Federal Food, Drug, and Cosmetic Act , 14 J. Health &
                  Biomedical L. 481, 498 (2018) (noting that “[t]he dairy industry remains under pressure as the global non-dairy milk
          27      market reached $5.8 billion in 2014 and is predicted to reach $10.9 billion by 2019”).

          28                                           DECLARATION – MICHELE SIMON
                                                           Case No. 3:20-cv-893-RS
                                                                       3
DocuSign Envelope ID: 8201E36B-24AD-4610-A066-D52CB3392195
                       Case 3:20-cv-00893-RS Document 23-4 Filed 05/26/20 Page 4 of 5




           1
                  adopt temporary standards so that it would not have to change its labels, but this petition
           2
                  was denied.
           3
                           11.     The aggressive enforcement posture of the Milk and Dairy Food Safety
           4
                  Branch has been an ongoing topic of conversation at PBFA board meetings, meetings with
           5
                  individual members, and even in PBFA’s policy work. It’s no secret that the Milk and
           6
                  Dairy Food Safety Branch has been targeting PBFA members in the state of California
           7
                  after the National Milk Producers Federation began writing letters complaining to the
           8
                  Branch about animal-based dairy’s plant-based competitors.
           9
                           12.     I have no clear answers for companies who have received these types of
          10
                  letters and threats from the Milk and Dairy Food Safety Branch. All I can tell them is that
          11
                  the Milk and Dairy Food Safety Branch has the authority to revoke or withdraw necessary
          12
                  licenses, impose civil and criminal penalties, and even pull their products from
          13
                  supermarket shelves. Under the circumstances, even companies that have not received
          14
                  enforcement letters themselves would be reasonable in rethinking their own marketing
          15
                  and packaging practices based on seeing what happened to Miyoko’s. It is also reasonable
          16
                  to expect that, in response, companies will make changes or refrain from making changes
          17
                  to their labels after seeing what happened to Miyoko’s. There is no way for any plant-
          18
                  based producer to rest assured that the Milk and Dairy Food Safety Branch’s enforcement
          19
                  position will not apply to them too.
          20
                           13.     Being able to use commonly understood terms like “vegan butter” and
          21
                  “almondmilk” is essential for the success of PBFA members. It ensures consumers
          22
                  understand what products will taste like, their consistency, and how they can be used.
          23
                  But it is reasonable to expect that the Milk and Dairy Food Safety Branch’s enforcement
          24
                  actions will chill the speech of PBFA’s members—causing them to reasonably feel a need
          25
                  to choose between being able to truthfully convey what their products are to consumers
          26
                  and facing severe enforcement action by the State of California.
          27

          28                                          DECLARATION – MICHELE SIMON
                                                          Case No. 3:20-cv-893-RS
                                                                      4
DocuSign Envelope ID: 8201E36B-24AD-4610-A066-D52CB3392195
                       Case 3:20-cv-00893-RS Document 23-4 Filed 05/26/20 Page 5 of 5




           1
                           14.     We also don’t know how many companies may not be moving forward with
           2
                  their plans to start a new company due to the fear that the State of California is instilling
           3
                  in this industry.
           4
                           15.     In short, the Branch’s enforcement letters have made operating a successful
           5
                  plant-based food business much more difficult within the state.
           6
                           16.     I have personal knowledge of the facts set forth in this declaration and could
           7
                  and would testify to those facts if called as a witness.
           8
                           17.     I declare under penalty of perjury, pursuant to 28 U.S.C. § 1746, that the
           9
                  foregoing is true and correct.
          10

          11                             5/25/2020

          12               Executed this ____ day of May, 2020
          13                                                                 __________________
                                                                             Michele Simon
          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28                                          DECLARATION – MICHELE SIMON
                                                          Case No. 3:20-cv-893-RS
                                                                      5
